Name: Commission Regulation (EEC) No 845/93 of 7 April 1993 laying down the regional base areas applicable under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 93 Official Journal of the European Communities No L 88/27 COMMISSION REGULATION (EEC) No 845/93 of 7 April 1993 laying down the regional base areas applicable under the support system for producers of certain arable crops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as amended by Regulation (EEC) No 364/93 (2), and in particular Article 12 thereof, Whereas Regulation (EEC) No 1765/92 provides inter alia for the application of the compensatory payment scheme within a system of regional base areas ; whereas, in order to ensure the necessary transparency and harmo ­ nious administration of these areas, the number of eligible hectares under the compensatory payment scheme and their distribution should be fixed for each Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management Committee on Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The base areas referred to in Article 2 (3) of Regulation (EEC) No 1765/92 shall be as set out in the Annex hereto. Article 2 As a transitional measure, for the 1993/94 marketing year, areas under peas (Pisum sativum) for which a compensa ­ tory payment is made under Article 3 of Commission Regulation (EEC) No 3738/92 (3), and the corresponding areas set aside, shall not count towards areas in excess of the base areas. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1993 . For the Commission Rene STEICHEN Member of the Commission o OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 42, 19 . 2. 1993, p. 3 . (3) OJ No L 380, 24. 12. 1992, p. 24. No L 88/28 Official Journal of the European Communities 8 . 4. 93 ANNEX Base areas (1 000 ha) Region All crops Maize Other crops BELGIUM Zone I (North)  97,0 112,5 Zone II (South) 269,0   DENMARK 2 017,4   GERMANY Schleswig-Holstein 505,6 Hamburg 5,1 Lover Saxony 1 417,5 Bremen 1,8 North Rhine-Westphalia 948,3 Rhineland-Palatinate 368,3 Hesse 461,2 Baden-Wurttemberg  117,0 618,1 Bavaria  406,4 1 369,3 Saarland 36,5 Berlin 4,9 Brandenburg 855,2  Mecklenburg-Western Pomerania 841,7  Saxony 569,7  Saxony-Anhalt 803,9  Thuringia 490,1  GREECE 1 491,7   SPAIN RegadÃ ­o  408,6 720,1 Secano Andalusia 1 390,9   Aragon 724,0   Asturias 13,1   Balearic Islands 85,0 Canary Islands 3,5 Cantabria 7,8 Castille-la-Mancha 1 814,1 Castile-Leon 2 458,9 Catalonia 338,3 Extremadura 435,1 Galicia 272,5 Madrid 96,3 Murcia 1 1 6,7 Navarre 201,0 Basque Country 50,6 Rioja 56,1 Valencia 36,2 8 . 4. 93 Official Journal of the European Communities No L 88/29 (1 000 ha) Region All crops Maize Other crops FRANCE Gironde 50,2 14,8 Landes 171,3 11,0 Pyrenees-Atlantiques 120,2 17,7 Hautes-Pyrenees 42,0 19,0 Dordogne 54,4 80,1 Correze 1 ,2 22,0 Bouches-du-Rhone 3,1 31,4 Hautes-Alpes 1,1 13,5 Savoie 6,4 3,7 Bas-Rhin 66,9 51,7 Haut-Rhin 60,2 30,5 Haute-Corse 0,8 1,7 Other Departments 12 647,1   IRELAND 0,2 344,8 ITALY 1 200,0 4 600,0 LUXEMBOURG 42,8   NETHERLANDS  208,3 228,0 PORTUGAL Azores 9,7  Madeira  Regadio 0,3   Other 0,3  Continental  Regadio 293,4   Other 750,3  UNITED KINGDOM England 3 742,4   Scotland  LFA 160,3    Other 390,8   Northern Ireland 52,8   Wales 61,0  